--------------------------------------------------------------------------------

Exhibit 10.7

ASSIGNMENT AGREEMENT

THIS AGREEMENT is made effective this 20th day of July, 2005.

BETWEEN:

> SOUND REVOLUTION RECORDINGS INC., a company incorporated under the laws of
> British Columbia
> 
> ("Sound Revolution”)

OF THE FIRST PART

AND:

> CHARITY TUNES INC., a company incorporated under the laws of Delaware
> 
> ("Charity Tunes”)

OF THE SECOND PART

WHEREAS:

A.      Sound Revolution and Charity Tunes are each wholly owned subsidiaries of
Sound Revolution Inc., a Delaware company whose shares are listed for trading on
the Over-the-Counter Bulletin Board under the symbol SRVN. Sound Revolution Inc.
and its subsidiaries are participating in a re-organization whereby Sound
Revolution Inc. and Sound Revolution are transferring all assets related to
their music downloads business to Charity Tunes;

B.      Sound Revolution is a party to an agreement with Gravit-e Technologies
Inc. (“Gravite”) dated May 3, 2005 whereby Gravite agreed to develop the website
www.charitytunes.com, including custom development, standard application hosting
and necessary hardware purchases (the “Agreement”);

C.      Sound Revolution now wishes to assign to Charity Tunes all of Sound
Revolution’s rights, title and interests in the Agreement;

     NOW, THEREFORE, in consideration of the foregoing and the mutual Agreement
contained herein, the parties hereto agree as follows:

1.     
Sound Revolution hereby grants, assigns, transfers and sets over absolutely and
unconditionally unto Charity Tunes all of its rights, title and interest, both
in law

1

--------------------------------------------------------------------------------


 
and in equity in and to the Agreement and Charity Tunes hereby accepts such
assignment. Upon the execution and delivery of this Assignment Agreement (and
any other written instrument as may be reasonably requested by Charity Tunes in
order to give effect to this assignment) by Sound Revolution, Charity Tunes
shall, as of the date hereof, acquire all of the rights, title and interest of
Sound Revolution pursuant to the Agreement.
  2.      Sound Revolution represents and warrants to Charity Tunes that:  

  a.      Sound Revolution has full right and authority to assign the Agreement
and to Charity Tunes;     b.      Sound Revolution’s interests in the Agreement
are free and clear of all liens, charges, encumbrances and judgments of any
nature or kind whatsoever; and     c.      Sound Revolution will indemnify,
defend and save harmless Charity Tunes from and against any and all actions,
suits, losses, damages and expenses which Charity Tunes may suffer or incur or
be put to by reason of any of the warranties or representations set forth in
this section being untrue or incorrect.  

3.     
Charity Tunes assumes and agrees to observe, perform, be bound by and be liable
under, as an obligation of Sound Revolution, each and every covenant, term and
obligation of Sound Revolution under the Agreement, and hereby agrees to
indemnify, defend and save harmless Sound Revolution from and against any and
all actions, suits, losses, damages and expenses which Sound Revolution may
suffer or incur or be put to by reason of the failure to do any of the same.
  4.     
Sound Revolution expressly authorizes Charity Tunes to collect, demand, sue for,
enforce, recover and receive, dispose of, realize or enforce any of the rights,
title and interests conveyed by this agreement, as Charity Tunes deems
advisable, either in the name of Sound Revolution or in Charity Tunes’ name
without notice to Sound Revolution and without prejudice to any rights which
Charity Tunes may have against Sound Revolution.
  5.     
Sound Revolution agrees that it will from time to time and at all times
hereafter at the request of Charity Tunes execute and deliver to Charity Tunes
such further assurances for the better and more perfect assignment of the
Agreement as Charity Tunes may require.
  6.      This agreement shall be binding and shall enure to the benefit of the
parties and their respective successors and assigns.

2

--------------------------------------------------------------------------------


7.     
The invalidity or unenforceability of any provision of this agreement or any
part thereof shall not affect the validity or enforceability of the remainder of
this agreement or such provision.
  8.     
This agreement may be signed in counterpart, each of which shall be an original
(and each signed copy sent by electronic facsimile transmission shall be deemed
to be an original), with the same effect as if the signatures thereto and hereto
were upon the same instrument.
  9.     
This agreement shall be governed by and construed in accordance with the law of
British Columbia. All parties agree to attorn to the exclusive jurisdiction of
British Columbia.

IN WITNESS WHEREOF the parties have executed this agreement as of the date first
above written.

CHARITY TUNES INC.

per:  /s/ Penny Green                            Penny Green, President 

SOUND REVOLUTION RECORDINGS INC.

Per:   /s/ Penny Green                             Penny Green, President 



3

--------------------------------------------------------------------------------